t c memo united_states tax_court richard jackson sleeper petitioner v commissioner of internal revenue respondent docket no filed date richard jackson sleeper pro_se alvin a ohm for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioner's federal income taxes in the amounts of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively the issue for decision is unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure whether petitioner engaged in tournament fishing for profit during the years in issue some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resided in dallas texas at the time his petition was filed during the years in issue petitioner was employed full time by gourmet award foods as a regional sales manager in duncanville texas petitioner received wage income in the amounts of dollar_figure dollar_figure and dollar_figure in and respectively petitioner also received income from the sale of assets in each of these years in the amounts of dollar_figure dollar_figure and dollar_figure petitioner became interested in tournament fishing sometime in or he had friends who were involved in the activity and he traveled to lakes with them in order to obtain knowledge about fishing to learn about tournament fishing petitioner met other fishermen at these lakes and watched fishing programs on television petitioner had not engaged in fishing prior to this time although he had fished with his father on occasion when he was younger petitioner began to participate in tournaments specifically bass tournaments in or the tournaments in which petitioner fished were conducted within the state of texas petitioner fished in some circuit tournaments including bass and buddy tournaments and angler's choice tournaments and some individual tournaments such as the mcdonald's tournaments typically tournament participants had to be out on the lake by or in the morning and fished until in the afternoon petitioner owned his own boat for fishing petitioner estimated that he competed in to tournaments in each of the years and or tournaments in and and about in generally an entry fee was required in order to participate in tournaments the fees charged varied among tournaments and within some tournaments amateurs and professional paid different fees petitioner found that the largest constraint on his participation in tournament fishing was time generally he was only able to practice and participate in tournaments on the weekends because he worked full time petitioner retained copies of receipts for his expenditures as well as the canceled checks related to tournament fishing in envelopes by year petitioner also maintained log books these books contained information on each of the tournaments in which petitioner participated including such information as what he caught what he used to catch it the weather conditions the temperature the lakes fished and the days on which he fished during the years in issue petitioner earned some gross_income from the tournaments in which he participated however petitioner has never earned_income in excess of his expenses from tournament fishing including years subsequent to those at issue petitioner could not predict when the activity might become profitable at sometime petitioner acquired a corporate sponsor luhr jensen a lure manufacturer the sponsor did not pay petitioner any endorsement fees however he was allowed to purchase lures at a discount petitioner also participated in some seminars on behalf of luhr jensen petitioner's photograph and testimonial were displayed in an advertisement for a video on how to obtain corporate sponsorship however it is unclear whether this occurred during or after the years in issue moreover it does not appear that petitioner received compensation_for this endorsement in petitioner consulted a certified_public_accountant with respect to the preparation of his income_tax returns the accountant informed petitioner that if he were engaged in tournament fishing for profit his related expenses would be deductible on schedule c of his federal_income_tax return for petitioner reported gross_receipts in the amount of dollar_figure and deductions in the amount of dollar_figure from tournament fishing petitioner claimed a loss in the amount of dollar_figure from this activity on his return petitioner reported gross_receipts of dollar_figure less deductions in the amount of dollar_figure for a loss of dollar_figure from this activity for petitioner claimed a loss of dollar_figure from tournament fishing resulting from gross_receipts in the amount of dollar_figure less expenses of dollar_figure in the notice_of_deficiency respondent disallowed petitioner's claimed losses from tournament fishing for each of the years in issue because petitioner had not established that he was involved in the activity for profit and thus the limitation of sec_183 applied as a computational result of these adjustments respondent disallowed a portion of petitioner's itemized_deductions in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively respondent's determinations are presumed correct and petitioner bears the burden of proving them erroneous rule a 290_us_111 sec_183 generally limits allowable deductions attributable to an activity to the extent of gross_income from that activity if the taxpayer engages in such activity without the objective of profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 whether petitioner was engaged in tournament fishing for profit depends on whether he was so engaged with an ‘actual and honest’ objective of making a profit 90_tc_960 affd without published opinion 899_f2d_18 9th cir 78_tc_642 affd without opinion 702_f2d_1205 d c cir although a reasonable expectation of profit is not required petitioner's profit objective must have been bona_fide 91_tc_371 whether petitioner possessed the necessary objective is a question of fact to be determined based on all facts and circumstances and petitioner bears the burden of proving such objective 88_tc_464 the regulations set forth the following nonexclusive factors to consider in determining whether an activity is engaged in for profit the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profit if any which is earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved sec_1_183-2 income_tax regs the balance of the relevant factors tends to support respondent's position that petitioner did not engage in tournament fishing for profit petitioner maintained some records however he has not suggested or shown that he did so in order to conduct his activity in a more profitable manner although petitioner was gaining expertise in fishing over the years when he commenced the activity he was a recreational fishermen and he did not consult with any advisers at any time concerning the profitability associated with this type of activity petitioner never earned a profit from tournament fishing nor could he project when he might do so furthermore the losses claimed by petitioner in the years in issue produced a tax_benefit by reducing his income_tax_liability in each year finally petitioner derived personal pleasure from this activity he testified that he chose to compete in bass tournaments as opposed to those for other types of fish because bass are tough and he enjoys challenges on the other hand some evidence favors petitioner petitioner devoted a significant amount of his free time to practicing for and participating in tournament fishing in addition petitioner worked at securing corporate sponsorship however this effort does not appear to have been directed at making a profit because such sponsorship was not financially rewarding petitioner argues that a taxpayer may be engaged in an activity for profit even if losses are sustained for a number of years see eg 94_tc_41 kimbrough v commissioner tcmemo_1988_185 however as stated above whether a taxpayer is engaged in an activity for profit depends upon the specific facts and circumstances of the individual case based on our analysis of the factors we conclude that petitioner did not engage in tournament fishing with the requisite profit objective see connolly v commissioner tcmemo_1994_218 affd without published opinion 58_f3d_637 5th cir respondent is sustained on this issue to reflect the foregoing decision will be entered for respondent
